Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.976   Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN

 BURNS & WILCOX, LTD.          §
 A Michigan Corporation        §
                               §
           Plaintiff,          §
                               §
 v.                            §                                               Civil Action No. 2:19-cv-13167
                               §                                               Hon. Bernard A. Friedman
 CRC INSURANCE SERVICES, INC., §
 et al.,                       §
                               §
          Defendants.          §

            DEFENDANT’S DONALD R. CARSON, SR.’S
               BRIEF IN SUPPORT OF ITS PARTIAL
   MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Donald

Richard Carson, Sr. (“Carson, Sr.” or “Defendant”) files this Brief in Support of his

Partial Motion to Dismiss for Failure to State a Claim, requesting dismissal of

Plaintiff Burns & Wilcox, Ltd.’s (“Plaintiff”) claim for breach of fiduciary duty for

failure to state a claim upon which relief can be granted. In support thereof,

Defendant shows as follows:

                                                      I. SUMMARY

          1.        Plaintiff fails to state a claim for breach of fiduciary duty because

Plaintiff fails to plead facts supporting a breach of any duties arising from a fiduciary

relationship between Plaintiff and Defendant.


DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 1 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.977   Page 2 of 6




                                 II. STANDARD UNDER RULE 12(b)6)

          2.        To avoid dismissal under Rule 12(b)(6), a plaintiff must plead sufficient

facts to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. It is not sufficient to plead

“facts ‘merely consistent with’ a defendant’s liability” as they “do[] ‘not permit the

court to infer more than the mere possibility of misconduct.’” Union Commercial

Services Ltd. v. FCA Intern’l Oper., LLC, 785 Fed. Appx. 309 (6th Cir. Aug. 26, 2019)

(quoting Iqbal, 556 U.S. 662, 678-79). Courts “do not accept as true ‘a legal

conclusion couched as a factual allegation.’” Id. (quoting Republic Bank & Tr. Co.

v. Bear Stearns & Co., Inc., 683 F.3d 239, 246 (6th Cir. 2012).



                               IV. ARGUMENTS AND AUTHORITIES

          A.        Plaintiff fails to state a claim for breach of fiduciary duty.

          3.        Plaintiff fails to state a claim against Carson, Sr. for breach of fiduciary

duty because it fails to plead facts supporting a breach of any duties arising from a

fiduciary relationship between Plaintiff and Defendant. Plaintiff has not alleged

anything more than that: a) Carson prepared to compete while he was still employed

by Plaintiff, and b) Carson competed against Plaintiff after he left Plaintiff’s employ.

DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 2 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.978   Page 3 of 6




          4.         Michigan law 1 is clear: “An employer cannot maintain a claim for post-

employment breach of fiduciary duty based on solicitation of former clients unless

the parties executed an appropriate non-competition agreement.” Creelgroup v.

Brieden, No. 2:09-cv-12493, 2010 WL 3023815, at *3 (E.D. Mich. July 29, 2010).

But Plaintiff admits that Carson did not sign the Management Bonus Agreement.

Pl’s First Am. Complaint at ECF No. 12, ¶143. Thus, Plaintiff cannot sustain a claim

for breach of fiduciary duty based on Carson, Sr.’s post-employment actions.

           5.       "A breach of fiduciary duty claim under Michigan law has three

elements: (1) a duty arising from a fiduciary relationship, (2) a failure to observe that

duty, and (3) an injury proximately caused by that failure." Daneshvar v. Kipke, 266

F. Supp. 3d 1031, 1053 (E.D. Mich.2017). As this district observed:

          However, the act of preparation to compete during current employment
          does not constitute a breach of fiduciary duty. [Raymond James &
          Associates, Inc. v. Leonard & co., 411 F.Supp.2d 689, 699 (E.D.Mich.
          2006)]…("Preparations, of themselves, do not support a breach of
          fiduciary duty, given 'the public policy of Michigan…of protecting and
          encouraging the right of the individual to pursue his livelihood in the
          vocation he chooses, including the right to migrate from one job to
          another."' (quoting Hayes-Albion v. Kuberski, 421 Mich. 170, 188; 364
          N.W2d 609 (1981))). Postemployment, a former employee is free to
          compete with [a] former employer using his general skills and
          knowledge, but he may not use [a] former employer's trade secrets.
          Hayes-Albion, 421 Mich. at 180…

Creelgroup v. Brieden, 2010 WL 3023815, at *3.


1
 For purposes of this motion to dismiss, Defendant assumes—but does not concede—that
Michigan law applies.

DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 3 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.979   Page 4 of 6




          6.        "[T]he mere fact that defendants have or at one time had [ confidential]

information in their minds is not sufficient to support" a claim "that they must

necessarily be using or disclosing it if they are working for" a competitor. See

Northern Michigan Title Co. of Antrim-Charlevoix v. Bartlett, 2005 WL 599867, at

*6 (Mar. 15, 2005). "In general, there is nothing improper in an employee

establishing his own business and communicating with customers for whom he had

formerly done work in his previous employment." Hayes-Albion, 421 Mich. at 183.

          7.        Plaintiff fails to cite a single competitive act committed by Carson, Sr.

while he was still employed by Plaintiff, nor does he identify when, how, or what

confidential information Carson, Sr. allegedly accessed, and how that action

constituted a breach of fiduciary duty. Plaintiff also does not identify any specific

confidential information disclosed by Carson, Sr. before or since his departure from

Plaintiff. As a result, Plaintiff has failed to plead facts sufficient to allow the Court

to infer more than the mere possibility of misconduct by Defendant Carson, Sr. and

this claim must be dismissed.



     B.        Motion for More Definitive Statement

          8.        In the alternative, Carson, Sr. moves for a more definitive statement of

Plaintiff’s claim for breach of fiduciary duty as the claim is so vague or ambiguous

that Carson, Sr. cannot reasonably prepare a response to this claim. In order to state

DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 4 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.980   Page 5 of 6




a claim for breach of fiduciary duty and permit Carson, Sr. to prepare a response,

Plaintiff should be ordered to identify the specific wrongful acts on which it bases

this claim by date or other explanatory details. In particular, Plaintiff must identify

the type of confidential information that it alleges Carson, Sr. wrongfully accessed

and the person to whom and circumstances in which Carson, Sr. is alleged to have

wrongfully disclosed this information.

          WHEREFORE, PREMISES CONSIDERED, Defendant requests that the

breach of fiduciary claim of Plaintiff Burns & Wilcox, Ltd. be dismissed with

prejudice, and Defendant prays for such other and further relief to which he is justly

entitled.


                                                             Respectfully submitted,



                                                             _______________________________
                                                             GREGORY M. CLIFT
                                                             State Bar No. 00795835
                                                             Email: clift@RoggeDunnGroup.com

                                                             ROGGE DUNN GROUP, PC
                                                             500 N. Akard, Suite 1900
                                                             Dallas, Texas 75201
                                                             Telephone: (214) 888-5000
                                                             Facsimile: (214) 220-3833

                                                             ATTORNEYS FOR DEFENDANT
                                                             DONALD RICHARD CARSON, SR.


DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 5 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
Case 2:19-cv-13167-BAF-APP ECF No. 55 filed 12/12/19                                         PageID.981   Page 6 of 6




                                           CERTIFICATE OF SERVICE

            This is to certify that pursuant to the Rules a true and correct copy of the

 foregoing instrument has been served on counsel of record for all parties on

       12 th day of
 this ____

December, 2019.
                                                                     □   VIA OVERNIGHT
 Gerard V. Mantese                                                   □   VIA HAND DELIVERY
 Douglas L. Toering                                                  □   VIA FIRST CLASS MAIL
 Kenneth R. Chadwell                                                 □   VIA FAX:
 MANTESE HONIGMAN, P.C.                                              □   VIA EMAIL:
 1361 E. Big Beaver Road                                             □   VIA CERTIFIED MAIL/RRR
 Troy, MI 48083                                                      X   VIA ECF:

                                                                         ______________________________
                                                                         GREGORY M. CLIFT




DEFENDANT’S BRIEF IN SUPPORT OF PARTIAL MOTION TO DISMISS                                                 PAGE 6 OF 6

\\SRV7\Rogge\1\1598\001\GMC\Defendant's Brief in Support of Partial Motion to Dismiss.docx
